DETAILED ACTION
Status of Claims
This action is in reply to the submission filed on 12/22/2020.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-18 are currently pending and have been examined under the effective filing date of 4/8/2016.
Continued Examination under 37 CFR 1.114
In view of the Notice of Appeal filed on 12/15/2020, PROSECUTION IS HEREBY REOPENED.  New grounds of rejection are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37.  The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal.  If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.

/NATHAN C UBER/          Supervisory Patent Examiner, Art Unit 3687                                                                                                                                                                                              

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f,) because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: processing unit in claims 1-3, 5, 8, 15, 16, and 18; and a first and a second processing unit in claim 16.  
For claims 1-3, 5, 8, 15 and 16, the Specification says on page 10, line 8, that “A "processing unit", as used in this disclosure, means any machine, device, circuit, component, or module, or any system of machines, devices, 10circuitscomponents, modules, or the like, which are capable of manipulating data according to one or more instructions, such as, for example, without limitation, a processor, a microprocessor, a PLC, a central processing unit, a general purpose computer.”  Therefore, the structural components necessary to perform the claimed limitation are present in the invention and its disclosure.
 Because these claim limitations are being interpreted under 35 U.S.C. 112(f), they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-10 and 12-18 are rejected under 35 U.S.C. 103 as being unpatentable over Lonsdale (Pub. No. US 2011/0061988 A1) in view of Kirkerud et al. (Pub. No. US 2014/0210967 A1.)
Regarding Claims 1 and 8, Lonsdale discloses a method for detecting fraud, having at least one radiation emitting device, a radiation detecting device, and at least one processing unit, (Lonsdale Figure 5, 28, 30, 34, 48, 52 and 66 teaching the wavelength filters, UV light and processing unit) the method comprising the steps of: 
- illuminating the surface of said object with radiation comprising wavelengths within the wavelength range of optical radiation, which radiation is emitted from said at least one radiation emitting device, which contains said validation mark; (Lonsdale ¶0008; stimulating banknotes with non-visible wavelengths of light, looking at either reflected or transmitted fluoresced characteristics of the banknote, unique banknote characterising interactions may be observed by sensing visible wavelengths of received light whilst stimulating the banknote with non-visible wavelengths of light.)
- detecting radiation being emitted from said at least one radiation emitting device and subsequently reflected at said object, and/or radiation being emitted from said at least one radiation emitting device and subsequently transmitted at said object, and/or detecting radiation emitted from said object in response to said illumination with said radiation detecting device; (Lonsdale Figure 5 showing detection of reflected radiation from object in response to illuminating object)
- transmitting information corresponding to the detected radiation from said radiation detecting device to said at least one processing unit; (Lonsdale Figure 5 showing transmission of signal to processing unit)
- at said at least one processing unit: (Lonsdale Figure 5)
(Lonsdale ¶0008; stimulating banknotes with non-visible wavelengths of light, looking at either reflected or transmitted fluoresced characteristics of the banknote, unique banknote characterising interactions may be observed by sensing visible wavelengths of received light whilst stimulating the banknote with non-visible wavelengths of light.)
- upon determination of the existence of said additional radiation classifying said objects as fraudulent. (Lonsdale Figure 8, steps 128, 130, 132, 134, 136 shows determination of validity or fraudulency)
Lonsdale does not disclose, but Kirkerud discloses a reverse vending machine (Kirkerud Figure 1 shows reverse vending machine) with a method for detecting fraud when accepting food or beverage containers that includes: 
- receiving an object, which carries a validation mark and a background around said validation mark wherein said validation mark is a security mark or a barcode, which security mark is configured to be read by use of barcode decoding  and/or by use of character recognition and/or letter recognition and/or pattern recognition. (Kirkerud ¶0025; FIG. 2, cameras 26 and light sources 28 are arranged adjacent to the opening 12 in a pattern that allows a barcode or other marking to be read while the container is being entered into the chamber 20)
One of ordinary skill in the art would have recognized that applying the known technique of Kirkerud would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Kirkerud to the teachings of Lonsdale would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such fraud detection features into similar systems. Further, applying a determination of valid container submissions to Lonsdale with fluorescent radiation profiling accordingly, would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow a more rigorous validation process beyond that of just label profiling or barcode scanning by themselves.

Regarding Claim 2, Lonsdale as modified by Kirkerud discloses a method according to claim 1, wherein 
- said step of transmitting information corresponding to the detected radiation to said processing unit is performed only when detecting radiation comprising wavelengths outside the wavelength range received from valid objects (Lonsdale Figures 6 and 7 showing ¶0008; stimulating banknotes with non-visible wavelengths of light, looking at either reflected or transmitted fluoresced characteristics of the banknote, unique banknote characterising interactions may be observed by sensing visible wavelengths of received light whilst stimulating the banknote with non-visible wavelengths of light.)
- said step of determining the existence of additional radiation emitted from said background is equal to receiving information from said radiation detecting device. (Lonsdale Figure 5 showing the determining of validity/non-validity due to receiving radiation data)
Lonsdale does not disclose, but Kirkerud discloses food or beverage containers. (Kirkerud ¶0025; FIG. 2, cameras 26 and light sources 28 are arranged adjacent to the opening 12 in a pattern that allows a barcode or other marking to be read while the container is being entered into the chamber 20)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the fraud detection system in Lonsdale with the known technique of reverse vending machines in Kirkerud because applying the known technique would have yielded predictable results and resulted in an improved system by allowing an additional method of can recognition and an improved method of fraud identification.

Regarding Claim 3, Lonsdale as modified by Kirkerud discloses a method according to claim 1, further comprising the steps of: 
- said step of detecting radiation comprises registering a wavelength spectrum; (Lonsdale ¶0012; emitted light including an ultraviolet (10 nm to 400 nm) or infrared (800 nm-100000 nm) wavelength of light; a broadband light sensor arranged to sense a relatively broad band of visible light wavelengths of light emitted by fluorescence from the banknote in response to the banknote being irradiated with the non-visible wavelengths of light; and an optical filter positioned between the banknote and the sensor and arranged to prevent illumination of the sensor with reflected or transmitted non-fluoresced light from the light source, the optical filter having a selected -3 db cut-off point which at least filters the non-visible light emitted from the light source, having a wavelength closest to the visible light spectrum wavelengths of light.)
- said step of transmitting information corresponding to the detected radiation to said processing unit comprises transmitting information representing said registered wavelength spectrum to said processing unit; (Lonsdale Figure 5, transmit data to processing unit)
(Lonsdale Figure 5; determination of validity or non-validity by processing unit)
- said step of determining the existence of additional radiation emitted from said background comprises comparing said information corresponding to the registered wavelength spectrum to said at least one classified wavelength spectrum, and based on this comparison identifying any existence of additional radiation. (Lonsdale ¶0047; characteristic fluorescence profile along its length. More specifically, if the banknote is counterfeit, the fluorescence output profile along the whole banknote 62 is probably relatively constant due to the blue fluorescence phenomenon, which would occur at every location. However, if output profile has specific `pulses` at known positions along the length of the banknote then the banknote is likely to be genuine. This is because there is fluorescence at different wavelengths in the visible spectrum for different parts of a valid banknote, which is detected to make up a unique profile for the valid banknote 62.)

Regarding Claim 4, Lonsdale as modified by Kirkerud discloses a method according to claim 1, wherein said step of analyzing said information (Lonsdale Figure 8 refers to the method of analyzing radiation.  The method does not include comparing images)

Regarding Claims 5 and 17, Lonsdale as modified by Kirkerud  discloses a method according to claim 1, wherein at said processing unit a further test is performed comprising the steps of: 
- identifying a validation area on said object, which validation area contains said validation mark and a background around said validation mark (Kirkerud ¶0025; Some of these configurations require that the container can be rotated while inside the chamber in order for any barcode or other marking on the container to become entirely visible to the barcode reader. This has for example been implemented as part of the functionality of the conveyor 22.)
- performing a reading operation on the validation mark contained in said validation area by use of barcode decoding, and/or by use of character recognition and/or letter recognition and/or pattern recognition (Kirkerud ¶0025; FIG. 2, cameras 26 and light sources 28 are arranged adjacent to the opening 12 in a pattern that allows a barcode or other marking to be read while the container is being entered into the chamber 20)
- upon a successful reading of the validation mark classify said object as potentially valid. (Kirkerud ¶0025; images are analyzed electronically in order to determine the authenticity of the container.)
Lonsdale does not disclose, but Kirkerud discloses food or beverage containers. (Kirkerud ¶0025; FIG. 2, cameras 26 and light sources 28 are arranged adjacent to the opening 12 in a pattern that allows a barcode or other marking to be read while the container is being entered into the chamber 20)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the fraud detection system in Lonsdale with the known technique of reverse vending machines in Kirkerud because applying the known technique would have yielded predictable results and resulted in an improved system by allowing an additional method of can recognition and an improved method of fraud identification.

Regarding Claims 6 and 10, Lonsdale as modified by Kirkerud discloses a method according to claim 1, wherein said step of determining additional radiation emitted from said background comprises detecting a fraudulent material present on (Lonsdale ¶0001; paper-like substrate…¶0060; certain paper substrates)

Regarding Claim 7, Lonsdale as modified by Kirkerud discloses a method according to claim 1, wherein said step of analyzing said information corresponding to the detected radiation to determine the existence of additional radiation emitted from said background comprises the step of determining that the received radiation exceeds a predetermined threshold value. (Lonsdale Figure 8 126 compare value with prestored valued, 128, determination of threshold)

Regarding Claims 9, 12 and 14, Lonsdale as modified by Kirkerud discloses a system according to claim 8, wherein said at least one radiation emitting device emits radiation within one or more wavelength ranges selected from a group consisting of the ultraviolet range, the visible range and the infrared range, and wherein optionally said radiation emitting device emits radiation only within said one or more wavelength ranges. (Lonsdale ¶0012; light source arranged to emit light in the non-visible spectrum onto a banknote being validated, the emitted light including an ultraviolet (10 nm to 400 nm) or infrared (800 nm-100000 nm) wavelength of light;)

Regarding Claim 13, Lonsdale as modified by Kirkerud discloses a system according to claim 8, wherein 
- said object is provided with a barcode or security mark, and 
- said radiation detection device is configured to receive light reflected at, or in the vicinity of, said barcode or security mark; and/or configured to receive light emitted at, or in the vicinity of, said barcode or security mark. (Kirkerud ¶0025; FIG. 2, cameras 26 and light sources 28 are arranged adjacent to the opening 12 in a pattern that allows a barcode or other marking to be read while the container is being entered into the chamber 20)
Lonsdale does not disclose, but Kirkerud discloses food or beverage containers. (Kirkerud ¶0025; FIG. 2, cameras 26 and light sources 28 are arranged adjacent to the opening 12 in a pattern that allows a barcode or other marking to be read while the container is being entered into the chamber 20)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the fraud detection system in Lonsdale with the known technique of reverse vending machines in Kirkerud 

Regarding Claim 15, Lonsdale as modified by Kirkerud discloses a system according to claim 8, wherein said at least one processing unit is further configured to: upon determination of the non-existence of said additional radiation classify said object as valid or potentially valid. (Lonsdale Figure 8 steps 128, 130, 132, 134 and 136 showing a determination of validity due to the non-existence of additional radiation)
Lonsdale does not disclose, but Kirkerud discloses food or beverage containers. (Kirkerud ¶0025; FIG. 2, cameras 26 and light sources 28 are arranged adjacent to the opening 12 in a pattern that allows a barcode or other marking to be read while the container is being entered into the chamber 20)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the fraud detection system in Lonsdale with the known technique of reverse vending machines in Kirkerud because applying the known technique would have yielded predictable results and 

Regarding Claim 16, Lonsdale as modified by Kirkerud discloses a system according to claim 8, wherein said at least one processing unit is configured to  perform said steps of: 
- receive information corresponding to the detected radiation from said at least one radiation detecting device (Lonsdale Figure 8 110 signals from sensors)
- analyzing said information corresponding to the detected radiation to determine the existence of additional radiation, which additional radiation is not received from valid objects (Lonsdale Figure 8 126 compare values)
- upon determination of the existence of said additional radiation classifying said object as fraudulent. (Lonsdale Figure 8 130 classify as counterfeit)
Lonsdale does not disclose, but Kirkerud discloses food or beverage containers. (Kirkerud ¶0025; FIG. 2, cameras 26 and light sources 28 are arranged adjacent to the opening 12 in a pattern that allows a barcode or other marking to be read while the container is being entered into the chamber 20)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the fraud detection system 
Lonsdale as modified by Kirkerud discloses the claimed invention except for wherein said at least one processing unit comprises at least a first and a second processing unit; and wherein said first and second processing units are configured to in cooperation perform said steps. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add a second processor or run in parallel multiple processing units, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ.


Claim 18 is rejected on the same basis as claim 16 with the additional limitations of a reverse vending machine according to claim 17, wherein said at least one processing unit comprises a processing circuitry, and a first portion of said processing circuitry is arranged inside the housing of the machine and a second portion of said processing circuitry is arranged outside the housing of the machine. (Kirkerud Figure 1 14 and 16 touchscreen and printing device showing outside circuitry and Figure 2 showing inside circuitry of light emitting devices)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the fraud detection system in Lonsdale with the known technique of reverse vending machines in Kirkerud because applying the known technique would have yielded predictable results and resulted in an improved system by allowing an additional method of can recognition and an improved method of fraud identification.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Lonsdale (Pub. No. US 2011/0061988 A1) in view of Kirkerud et al. (Pub. No. US 2014/0210967 A1,) and further in view of Cordery et al. (Pub. No. US 2007/0143158 A1.)
Regarding Claim 11, Lonsdale as modified by Kirkerud discloses a system according to claim 10, but not wherein validation mark is present on said fraudulent material, and which fraudulent material covers or replaces an original barcode or original security marking provided on said object, or otherwise alters the appearance of said object. 
Cordery discloses wherein validation mark is present on said fraudulent material, and which fraudulent material covers or replaces an original barcode or (Cordery ¶0025; a character is removed and replaced by a different character, the spacing and/or alignment of the new character with respect to other characters and/or the edge acuity of the new character may be off. Similarly, the process of removing the original character (i.e., removing the ink) may alter the background reflectance of the paper of the document)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the fraud detection system in Lonsdale with the known technique of fraudulent attempts in Cordery because applying the known technique would have yielded predictable results and resulted in an improved system by allowing an improved method of fraud identification.
Lonsdale does not disclose, but Kirkerud discloses food or beverage containers. (Kirkerud ¶0025; FIG. 2, cameras 26 and light sources 28 are arranged adjacent to the opening 12 in a pattern that allows a barcode or other marking to be read while the container is being entered into the chamber 20)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the fraud detection system in Lonsdale with the known technique of reverse vending machines in Kirkerud 

Conclusion
Pertinent prior art made of record but not relied upon in this action include: Shaw (Pub. No. US 2008/0041996.) Applicant is respectfully suggested to carefully review these references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aaron Tutor, whose telephone number is (571)272-3662.  The examiner can normally be reached Monday through Friday from 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber,
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free.) If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or Canada) or 571-272-1000.

/ANT/          Examiner, Art Unit 3687                                                                                                                                                                                            
	
	/NATHAN C UBER/          Supervisory Patent Examiner, Art Unit 3687